Title: To Benjamin Franklin from Robert Morris, 8 April 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Office of Finance, April 8th., 1782.
Since my Letter of the twenty sixth ultimo, I have compleated the sale of the Bills on Mr. grand to the extent of the livres five hundred thousand proposed as you will perceive by the letters and lists sent under your cover for that gentleman. I was in hopes that this sum would have carried me thro’ untill payments from some of the States on account of their first quarterly quota of the requisition of Congress for the service of the present year, should come to my relief, but unfortunately the delays which are almost unavoidable in the tedious forms of Business conducted by public Bodies of men in commonwealths have thrown back the collection of taxes so that I am left at the moment of preparation for a vigorous campaign without any other Resources than those which my own Credit and address is able to supply; and altho’ I sold the Bills above mentioned at a high price yet you must be sensible that the sum produced is very smal compared to my wants. I have just perfected a contract for supplying our moveing Army with rations thro’ out the present campaign at ten pence per ration which I think vastly cheap it is made with men who combine an interest and influence equal to the undertakeing and you may depend that it will be performed, as I wish you to be fully informed of everything that can be usefull for you to know or that tends to give satisfaction to the court. I will enclose herewith a copy of the contract and a copy of a circular letter written to the Several States on the ninth February last, The first will sheew that I am attentive to our expenditures and the latter, that I mean to excite such exertions as will relieve our alies from future demands altho’ the immediate inference is to induce a compliance on their parts of those aids that have already been requested for the service of the present year. At any rate I expect that necessity will soon compell me to draw for another half million of livres, and perhaps the like sum after that, but sir, you may assure yourself and the Ministers of his most Christian majesty that I shall not exceed the aggregate of these sums without proper encouragement from you, as I expect that the Money which I shall raise upon the sale of those Bills will carry me forward untill the taxes from several of the states come to my aid. I will venture also to assure you that if reimbursement of the sums which I shall draw should be demanded toward the close of the Year I will repay them on your Drafts, let what will be the consequence my word is sacred, and the united States are at this moment supported by the belief that it is so, for you may depend that we are not less than fourhundd. thousd. Dollars advanced on the Credit of the Taxes for this Year; at which however I do not feel any uneasiness as our preparations for the Campaign are fast advanceing & the spirit of exertion in the Several Governments Is gaining ground so, that I see plainly I shall be tollerably well supported by a vigorous Collection of the Taxes which in the end will enable me to perform what I promise; at the same Time I cannot help observing that the sum asked of the Court for the Service of the current Year, Is not large, especially if it enables us to give permanancy to arrangements calculated to relieve France entirely from our importunities: I do not however promise that we shall entirely cease to ask aids, but I promise to do everything in my Power to prevent the necessity of such solicitations and again I repeat, that nothing will make me so happy as to see America in condition not only to defend herself but able to render essential service to her allies. This letter will prepare you for farther drafts, my next will advise of them unless some favourable supply of Money should turn up to prevent the necessity of that measure which I wish to avoid if possble.—
I am, Sir, your obedient humble Servant
Robt Morris
 
Addressed: His Excellency Mr. Franklin, / Minister Plenipo: &c, / Court of Versailles / Passy / near / Paris
Endorsed: Mr Morris April 8. 1782 Money Affairs
